internal_revenue_service number release date index number -------------------------- ------------------------------ -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-145855-04 date date -------------------------- ---------------------- ------- -------------------------- legend corporation x y dear ------------------ this letter responds to your letter dated date requesting permission for corporation to revoke its election under ' c of the internal_revenue_code the represented facts are as follows corporation is a calendar_year accrual_method taxpayer in x corporation elected to utilize the alternative_incremental_research_credit airc rules under ' c to compute its credit_for_increasing_research_activities research_credit before the due_date of its return including extensions for the taxable_year ending on y corporation submitted a request to revoke its election to determine its research_credit under the airc rules of ' c for qualified_research_expenses paid_or_incurred on or after the taxable_year ending on y and all subsequent taxable years for taxable years beginning after date taxpayers may elect to determine their research_credit under the airc rules of ' c sec_41 provides that any election under ' c a shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for corporation to revoke its election to determine its research_credit under the airc rules of ' c for qualified_research_expenses paid_or_incurred during the taxable_year ending on y corporation should compute the research_credit for the taxable_year plr-145855-04 ending on y and all succeeding years using the general_rule of ' a provided that corporation does not make a new election to determine its research_credit under the airc rules of ' c in a later year except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures corporation treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries cc
